DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 10/24/2022. Claims 1-12, 14-24, 26-38 were pending. Claims 1-7, 9, 14-20, 26-27 were amended. Claims 13, 25 were cancelled. Claims 28-38 were withdrawn.

Response to Arguments
3.	The applicant’s amendment filed on 10/24/2022 was sufficient to overcome the examiner’s previous nonstatutory double patenting rejection of claims 1, 9, 9, 11-13 as being unpatentable over claims 10-12, 16 and 19 of U.S. Patent No. 10,070,533.
The applicant’s amendment filed on 10/24/2022 was sufficient to overcome the examiner’s previous nonstatutory double patenting rejection of claims 1, 9, 9, 11-13  as being unpatentable over claims 8, 10, 14, 16, 17 U.S. Patent No. 10,201,091 in view of Flemming (WO 2015/171597).
Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated:
	“The Office Action rejected claims 1-27 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre- AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention. Applicant(s) respectfully submit(s) that the foregoing amendments traverse the rejections and claims 1-27 are allowable under 35 U.S.C. § 112, second paragraph. Reconsideration and withdrawal of the rejections are respectfully requested.”
	The examiner disagrees. The applicant’s amendment was sufficient to overcome a portion of the examiner’s previous ground of rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre- AIA ).  However, the applicant’s amendment was not sufficient to overcome ALL of the examiner’s previous ground of rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre- AIA ).  In addition, the applicant’s amendment raise new ground of rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre- AIA ) as discussed below.
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Flemming et al. (US 10,070,533), the applicants stated:
	“Flemming '533 does not disclose any of the steps of claim 1 relating to the recited one or more triangular or trapezoidal vias, namely: 
masking a design layout comprising one or more structures to form one or more triangular or trapezoidal vias on the photosensitive glass substrate; ... 
etching the glass-crystalline substrate with an etchant solution to form the one or  more triangular or trapezoidal vias;... 
filling the one or more triangular or trapezoidal vias with a non-conductive medium having a dielectric constant that is different from a dielectric constant of the photosensitive glass substrate; and 
forming coating the one or more conductive structures to traverse the one or more triangular or trapezoidal vias, wherein the one or more conductive structures are configured to be connected to the first RF device and to the second RF device. 
Thus, claim 1 is novel over Flemming '533. Claims 6 and 9-12 depend directly or indirectly from claim 1 and are novel over Flemming '533 for at least the reasons given for claim 1. Claim 13 has been cancelled without prejudice or disclaimer, rendering the rejection of that claim moot.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Flemming et al. (US 10,070,533).
Regarding to previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Flemming et al. (US 10,070,091), the applicants stated:
	“Flemming '091 does not disclose any of the steps of claim 1 relating to the recited one or more triangular or trapezoidal vias as discussed above with reference to Flemming '533. Thus, claim 1 is novel over Flemming '091. Claim 13 has been cancelled without prejudice or disclaimer, rendering the rejection of that claim moot. Claims 6 and 9-12 depend directly or indirectly from claim 1 and are novel over Flemming '091 for at least the reasons given for claim 1. 
Applicant(s) respectfully submit that claims 1, 6 and 9-12 are not anticipated by Flemming '091 and are, therefore, allowable under 35 U.S.C. § 102(a)(2) for the reasons stated below. Reconsideration and withdrawal of the rejections are respectfully requested.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Flemming et al. (US 10,201,091).
Regarding to previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Flemming et al. (WO 2015/171597), the applicants stated:
“Flemming '597 does not disclose any of the steps of claim 1 relating to the recited one or more triangular or trapezoidal vias as discussed above with reference to Flemming '533. Thus, claim 1 is novel over Flemming '597. Claim 13 has been cancelled without prejudice or disclaimer, rendering the rejection of that claim moot. Claims 6 and 8-12 depend directly or indirectly from claim 1 and are novel over Flemming '597 for at least the reasons given for claim 1.
Applicant(s) respectfully submit that claims 1, 6 and 8-12 are not anticipated by Flemming '597 and are, therefore, allowable under 35 U.S.C. § 102(a)(2) for the reasons stated below. Reconsideration and withdrawal of the rejections are respectfully requested.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Flemming et al. (wo 2015/171597).
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103.

Claim Objections
4.	Claim 16 objected to because of the following informalities:  
In line 13 of claim 16, the phrase “at lease” appears to be a typo for --at least--.  
In line 21 of claim 16, the phrase “filling the one or ore” (emphasis added) appears to be a typo for –filling the one or more--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 3-4, 6, 8-9, 14, 16-24, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the RF losses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the RF losses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the trenches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the one or more metals" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the metallic media" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the circuitry" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the signal input" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at lease one portion" (emphasis added) in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the term “lease” appear to be a typo for “least”.
Claim 18 recites the limitation "the RF losses" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the transmission line" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the RF losses" in 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the one or more metals" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the signal input" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 17-24, 26-27  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend on indefinite claim 16.

Allowable Subject Matter
7.	Claims 1-2, 5, 7, 10-12, 15 are allowed.
8.	Claims 3-4, 6, 8-9, 14  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-24, 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding to claims 1-2, 5, 7, 10-12, 15, the cited prior arts fail to disclose or suggest etching the glass-crystalline substrate with an etchant solution to form the one or more triangular or trapezoidal vias; 
filling the one or more triangular or trapezoidal vias with a non-conductive medium having a dielectric constant that is different from a dielectric constant of the photosensitive glass substrate; and 
forming one or more conductive structures to traverse the one or more triangular or trapezoidal vias, wherein the one or more conductive structures are configured to be connected to the first RF device and to the second RF device in combination with all other limitations in the claims.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713